Exhibit 10.19

 

EMPLOYMENT AGREEMENT

 

AGREEMENT made this 1st day of July, 2004, between Falcon Financial Investment
Trust, a Maryland Real Estate Investment Trust (the “Trust”), and Ralph L.
Miller (the “Executive”).

 

The Executive is presently employed as Senior Vice President and National
Marketing Director of the Trust.  The Board of Trustees of the Trust (the
“Board”) recognizes that the Executive’s contribution to the growth and success
of the Trust has been substantial.  The Board desires to provide for the
continued employment of the Executive and to make certain changes in the
Executive’s employment arrangements with the Trust which the Board has
determined will reinforce and encourage the continued attention and dedication
to the Trust of the Executive as a member of the Trust’s management, in the best
interest of the Trust and its shareholders.  The Executive is willing to commit
himself to continue to serve the Trust, on the terms and conditions herein
provided.

 

In order to effect the foregoing, the Trust and the Executive wish to enter into
an employment agreement on the terms and conditions set forth below. 
Accordingly, in consideration of the premises and the respective covenants and
agreements of the parties herein contained, and intending to be legally bound
hereby, the parties hereto agree as follows:

 

1.                                       Employment.  The Trust hereby agrees to
continue to employ the Executive, and the Executive hereby agrees to continue to
serve the Trust, on the terms and conditions set forth herein.

 

2.                                       Term.  The employment of the Executive
by the Trust as provided in Section 1 will commence on the date hereof and end
on December 31, 2005 (the “Term”), unless further extended or sooner terminated
as hereinafter provided.  Commencing on January 1, 2005, and each January 1
thereafter, the Term of the Executive’s employment shall automatically be
extended for one additional year, unless, not later than the October 31
immediately preceding such January 1, the Trust or the Executive shall have
given written notice to the other that it does not wish to extend this
Agreement.

 

3.                                       Position and Duties.  The Executive
shall serve as Senior Vice President and National Marketing Director of the
Trust and shall faithfully exercise such authority and perform such duties on
behalf of the Company as are normally associated with his title and position as
the Trust’s Board of Trustees may determine from time to time or such other
duties as the Board of Trustees of the Trust shall reasonably request, provided
such other duties are consistent with the duties of a senior executive officer
of a public company serving in a similar capacity.  The Executive shall also
serve without additional compensation in such other offices of the Trust or its
subsidiaries to which Executive may be elected or

 

--------------------------------------------------------------------------------


 

appointed by the Board of Trustees with the consent of Executive.  The Executive
shall devote substantially all his working time, energy, skill and best efforts
to the performance of his duties hereunder in a manner that will faithfully and
diligently further the business and interests of the Trust; provided, that,
nothing in this Agreement shall preclude Executive from serving as a director or
trustee in any other firm that is not a competitor of the Trust and its
subsidiaries or from pursuing personal investments, as long as such activities
do not, in the reasonable judgment of the independent members of the Board of
Trustees with regard to activities other than passive investments of less than
five percent ownership, interfere with Executive’s performance of his duties
hereunder.

 

4.                                       Place of Performance.  In connection
with the Executive’s employment by the Trust, the Executive shall be based in
Bethesda, Maryland, provided, however, the Executive shall visit the principal
executive offices of the Trust in Stamford, Connecticut, on a regular basis and
the Executive shall be expected to travel to the extent necessary for the
Executive to carry out his duties hereunder.

 

5.                                       Compensation and Related Matters.

 

(a)                                  Base Salary, Annual Bonus and Incentive
Compensation.  During the period of the Executive’s employment hereunder, the
Trust shall pay to the Executive an annual base salary of $175,000 (“Base
Salary”), such Base Salary to be paid in accordance with the Trust’s standard
payroll practices and subject to all applicable withholdings.  The Base Salary
may, subject to the approval of the Board of Trustees, be increased from time to
time in accordance with normal business practices of the Trust and, if so
increased, shall become the new Base Salary for the calendar year and shall not
thereafter during the Term of this Agreement be decreased.  The Executive shall
be eligible for an annual bonus (“Annual Bonus”) of up to a maximum of $175,000
(with the target bonus being $87,500), based on his performance and the
performance of the Trust as determined by the Compensation Committee of the
Board.  The Executive shall also be eligible for incentive compensation upon the
closing of loans by the Trust in an amount equal to 5 basis points of the amount
of the closed loan (“Incentive Compensation”).

 

(b)                                 Expenses.  During the Term, the Executive
shall be entitled to receive prompt reimbursement for all reasonable and
customary out of pocket expenses incurred by the Executive in performing his
duties hereunder, including all reasonable expenses of travel and reasonable
living expenses while away from home on business or at the request of and in the
service of the Trust, provided that such expenses are incurred and accounted for
in accordance with the policies and procedures established by the Trust.

 

(c)                                  Vacations.  The executive shall be entitled
to three (3) weeks’ vacation in each calendar year, or such greater amount of
vacation as may

 

2

--------------------------------------------------------------------------------


 

be determined in accordance with the Trust’s vacation policy as in effect from
time to time.  The Executive shall also be entitled to all paid holidays given
by the Trust to its executives, and sick and personal days on an as needed
basis.

 

6.                                       Termination.  Each party shall have the
right to terminate Executive’s employment hereunder before the Term expires to
the extent, and subject to the provisions, set forth in this Section 6:

 

(a)                                  Death.  The Executive’s employment
hereunder shall terminate upon his death.

 

(b)                                 Disability.  If, in the written opinion of a
qualified physician reasonably agreed to by the Trust and the Executive, the
Executive shall become unable to perform his duties hereunder due to Disability,
the Trust may terminate the Executive’s employment hereunder.  As used in this
Agreement, the term “Disability” shall mean incapacity due to physical or mental
illness which has, in the reasonable judgment of the Board, caused the Executive
to be unable to perform his duties hereunder on a full-time basis for any period
of 180 consecutive days and the return of the Executive to his duties hereunder
for periods of 15 days or less shall not interrupt such 180 day period.

 

(c)                                  Cause.  The Trust shall have the right to
terminate Executive’s employment at any time upon delivery of written notice of
termination for Cause (as defined below) to Executive (which notice shall
specify in reasonable detail the basis upon which such termination is made),
such employment to terminate immediately upon delivery of such notice unless
otherwise specified by the Board of Trustees of the Trust if a majority of the
Board of Trustees (other than Executive) determines that Executive: (i) has
misappropriated, stolen or embezzled funds or property from the Trust or an
affiliate of the Trust or secured or attempted to secure personally any profit
in connection with any transaction entered into on behalf of the Trust or any
affiliate of the Trust, (ii) has been convicted of a felony or entered a plea of
“nolo contendre” which in the reasonable opinion of the Board brings Executive
into disrepute or is likely to cause material harm to the Trust’s (or any
affiliate of the Trust) business, customer or supplier relations, financial
condition or prospects, (iii) has, notwithstanding not less than 30 days’ prior
written notice from the Board of Trustees, willfully and persistently failed to
perform (other than by reason of illness or temporary disability, regardless of
whether such temporary disability is or becomes total Disability, or by reason
of vacation or approved leave of absence) his material duties hereunder, or (iv)
has willfully violated or breached any provision of this Agreement, any material
law or regulation or any written policy or code of business conduct or ethics of
the Trust to the material detriment of the Trust or any affiliate of the Trust
or its business.  For purposes of this provision, no act or failure to act, on
the part of the Executive, shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in

 

3

--------------------------------------------------------------------------------


 

bad faith or without reasonable belief that his action or omission was in the
best interests of the Trust.  Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for the Trust shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Trust.  The cessation of employment of the Executive shall not be deemed to
be for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than a
majority of the membership of the Board (the Executive shall not be counted for
the purpose of determining a majority of the membership of the Board if he is a
Trustee at the time of such vote) at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive was
guilty of the conduct set forth in clause (i), (ii), (iii) or (iv) hereof, and
specifying the particulars thereof in detail.

 

(d)                                 Without Cause.  The Trust may at any time
terminate the Executive’s employment hereunder without Cause.

 

(e)                                  Termination by the Executive.

 

(i)                                     The Executive may terminate his
employment hereunder (A) for Good Reason, or (B) without Good Reason at any time
after the date hereof by giving thirty (30) days prior notice of his intention
to terminate.

 

(ii)                                  For purposes of this Agreement, “Good
Reason” shall mean (A) a failure by the Trust to comply with any material
provision of this Agreement which has not been cured within thirty (30) days
after notice of such noncompliance has been given by the Executive to the Trust,
(B) the assignment to the Executive of any duties materially inconsistent with
the Executive’s position with the Trust or a substantial adverse alteration in
the nature of the Executive’s responsibilities without the consent of the
Executive, (C) without the consent of the Executive, a material reduction in
employee benefits other than a reduction generally applicable to all eligible
employees of the Trust, or (D) any purported termination of the Executive’s
employment which is not effected pursuant to a Notice of Termination satisfying
the requirements of paragraph (e) hereof (and for purposes of this Agreement no
such purported termination shall be effective).

 

(f)                                    Any termination of the Executive’s
employment by the Trust or by the Executive (other than termination pursuant to
subsection (a) or (b) hereof) shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 12.  For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the

 

4

--------------------------------------------------------------------------------


 

facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.

 

(g)                                 “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death, (ii)
if the Executive’s employment is terminated pursuant to subsection (b) above,
the date as of which the physician’s written opinion is received by the Trust,
(iii) if the Executive’s employment is terminated pursuant to subsection (c)
above, the date specified in the Notice of Termination, and (iv) if the
Executive’s employment is terminated for any other reason, the date thirty (30)
days following the date on which a Notice of Termination is given.

 

7.                                       Compensation Upon Termination, Death or
During Disability.

 

(a)                                  Disability.  During any period that the
Executive fails to perform his duties hereunder as a result of his incapacity
due to a physical or mental illness (“disability period”), the Executive shall
continue to receive his full Base Salary at the rate then in effect for such
period (and shall not be eligible for payments under the disability plans,
programs and policies maintained by the Trust or in connection with employment
by the Trust (“Disability Plans”)) until his employment is terminated pursuant
to Section 6(b) hereof, and upon such termination, the Executive shall, within
ten (10) days of such termination, be entitled to all amounts to which the
Executive is entitled pursuant to short-term Disability Plans.  The Executive’s
rights under any long-term Disability Plan shall be determined in accordance
with the provisions of such plan.  In addition, upon the Executive’s termination
in accordance with Section 6(b) hereof, all share options, restricted share
awards and any other equity awards granted by the Trust to the Executive shall
become fully vested and exercisable as of the Date of Termination and the
Executive shall be paid a pro-rata portion of his Annual Bonus at the target
level based on the number of days he was employed in the year in which the Date
of Termination occurs and shall also be paid Incentive Compensation on all loans
closed as of the Date of Termination.

 

(b)                                 Death.  If the Executive’s employment is
terminated by his death, the Trust shall within ten (10) days following the date
of the Executive’s death, pay any amounts due to the Executive under Section 5
through the date of his death, an amount equal to one-half (1/2) of the
Executive’s annual Base Salary for the year in which the termination took place,
and an amount equal to one-half (1/2) of the Executive’s target Annual Bonus for
the year in which the termination took place, together with any other amounts to
which the Executive is entitled pursuant to death benefit plans, programs and
policies.  In addition, all share options, restricted share awards and any other
equity awards granted by the Trust to the Executive shall become fully vested
and exercisable as of the Date of Termination.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Cause or other than Good Reason.  If the
Executive’s employment shall be terminated by the Trust for Cause or by the
Executive for other than Good Reason, the Trust shall pay the Executive his full
Base Salary through the Date of Termination at the rate in effect at the time
Notice of Termination is given, pay the Executive Incentive Compensation on all
loans closed prior to the Date of Termination and reimburse the Executive for
all reasonable and customary expenses incurred by the Executive in performing
services hereunder prior to the Date of Termination in accordance with
Section 5(b), and the Trust shall have no further obligations to the Executive
under this Agreement.

 

(d)                                 Termination by the Trust without Cause
(other than for death or Disability) or Termination by the Executive for Good
Reason.  If the Trust shall terminate the Executive’s employment other than for
death, Disability pursuant to Section 6(b) or Cause, or the Executive shall
terminate his employment for Good Reason, then:

 

(i)                                     the Trust shall pay the Executive any
earned and accrued but unpaid installment of Base Salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given and
all other unpaid and pro rata amounts to which the Executive is entitled as of
the Date of Termination under any compensation plan or program of the Trust,
including without limitation, a pro-rata portion of the Annual Bonus at target
level, any earned and accrued but unpaid Incentive Compensation payments and all
accrued vacation time; such payments to be made in a lump sum on or before the
fifth day following the Date of Termination;

 

(ii)                                  in addition to the Incentive Compensation
payments set forth in (d)(i) above, the Trust shall pay the Executive, Incentive
Compensation on all loans closed by the Trust within the sixty (60) day period
following the Date of Termination; such payment to be made in a lump sum on the
sixty-fifth day following the Date of Termination;

 

(iii)                               in lieu of any further salary payments to
the Executive for periods subsequent to the Date of Termination, the Trust shall
pay as liquidated damages to the Executive an amount equal to the product of (A)
the sum of (1) the Executive’s Base Salary in effect as of the Date of
Termination and (2) the greater of the Executive’s highest Annual Bonus earned
in the last three fiscal years or the Executive’s target Annual Bonus for the
current year, and (B) two; such payment to be made in a lump sum on or before
the fifth day following the Date of Termination.  In addition, all share
options, restricted share awards and any other equity awards granted by the
Trust to the Executive shall become fully vested and exercisable as of the Date
of Termination;

 

(e)                                  In the case of a termination of the
Executive’s employment by the Trust without Cause or for Disability, or by the
Executive for

 

6

--------------------------------------------------------------------------------


 

Good Reason, the Trust shall pay the full cost for the Executive to participate
in the health insurance plan in which the Executive was enrolled immediately
prior to the Date of Termination for a period of twelve (12) months, provided
that the Executive’s continued participation is possible under the general terms
and provisions of such plans and programs.  In the event that the Executive’s
participation in any such plan or program is barred, the Trust shall arrange to
provide the Executive with benefits substantially similar to those which the
Executive would otherwise have been entitled to receive under such plan from
which his continued participation is barred.

 

(f)                                    Any payment by the Trust required
hereunder following termination of the Executive’s employment for any reason,
other than pursuant to Section 6(b), shall be conditioned on and shall not be
payable until receipt of a written release in form and substance reasonably
acceptable to the Trust of any and all past and present claims that the
Executive may have against the Trust or any of its affiliates and any of their
respective officers, directors, members, managers or trustees arising out of his
employment relationship with the Trust or any of its affiliates.

 

8.                                       Nondisclosure.  The Executive shall
hold in a fiduciary capacity for the benefit of the Trust all Confidential
Information relating to the Trust or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Trust or any of its affiliated companies.  For
the purposes of this Agreement, “Confidential Information” means any data or
information with respect to the business conducted by the Trust or its
affiliates, that is material to the Trust’s business operations and is not
generally known by the public, including business and trade secrets.  To the
extent consistent with the foregoing definition, Confidential Information
includes without limitation: (a) reports, pricing, underwriting and pricing
procedures, and financing methods of the Company, together with any specific and
proprietary techniques utilized by the Company in designing, developing, and
marketing its loan products or in performing services for customers and accounts
of the Company; (b) the business plans and financial statements, reports, data
and projections of the Company; (c) identities and addresses of consultants,
borrowers or customers or any other confidential information relating to or
dealing with the business operations or activities of the Trust and its
affiliates; and (e) information concerning trade secrets of the Trust and its
affiliates.  After termination of the Executive’s employment with the Trust, the
Executive shall not, without the prior written consent of the Trust or as may
otherwise be required by law or legal process, communicate or divulge any such
Confidential Information to anyone other than the Trust and those designated by
it.  The agreement made in this Section 8 shall be in addition to, and not in
limitation or derogation of, any obligations otherwise imposed by law or by
separate agreement upon the Executive in respect of Confidential Information of
the Trust.

 

7

--------------------------------------------------------------------------------


 

9.                                       Non-Competition and Non-Solicitation. 
During the Executive’s employment with the Trust and for a period of eighteen
(18) months following the Executive’s Date of Termination, the Executive shall
not, without the prior written consent of the Trust, for himself or on behalf of
or in conjunction with any other person, persons, company, firm, partnership,
corporation, business, group or other entity (each, a “Person”), work within a
100 mile radius of any location where the Trust is doing business or has plans
for commencing business as of the Date of Termination, in the principal line of
business engaged in, or planned to be engaged in, by the Trust at the Date of
Termination.  The Executive’s passive ownership of less than five percent (5%)
of the securities of a company shall not be treated as an action in competition
with the Trust.

 

(a)                                  During the term of Executive’s employment
by the Trust, and for the eighteen (18) months following the Date of
Termination, the Executive shall not, for any reason whatsoever, directly or
indirectly, for himself or on behalf of or in conjunction with any other Person:

 

(i)                                     solicit and/or hire any Person who is on
the Date of Termination, or has been within twelve (12) months prior to the Date
of Termination, an officer or manager level employee of the Trust or its
affiliates, for the purpose or with the intent of enticing such Person away from
or out of the employ of the Trust or its affiliates;

 

(ii)                                  in order to protect the Confidential
Information and proprietary rights of Trust, solicit, induce or attempt to
induce any Person who is, at the Date of Termination, or has been within twelve
(12) months prior to the Date of Termination, an actual customer, borrower,
client, business partner, or a prospective customer, borrower, client, business
partner (i.e., a customer, borrower, client or business partner who is party to
a written proposal or letter of intent with Trust, in each case written less
than six (6) months prior to the Date of Termination) of the Trust, for the
purpose or with the intent of (A) inducing or attempting to induce such Person
to cease doing business with Trust or its affiliates, (B) enticing or attempting
to entice such Person to do business with Executive or any affiliate of
Executive, or (C) in any way interfering with the relationship between such
Person and Trust or its affiliates; or

 

(iii)                               solicit, induce or attempt to induce any
Person who is or that is, at the time of the Date of Termination, or has been
within twelve (12) months prior to the Date of Termination, a supplier, licensee
or consultant of, or provider of goods or services to Trust or its affiliates,
for the purpose or with the intent of (A) inducing or attempting to induce such
Person to cease doing business with Trust or its affiliates or (B) in any way
interfering with the relationship between such Person and Trust or its
affiliates.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Because of the difficulty of measuring
economic losses to Trust as a result of a breach of the foregoing covenants, and
because of the immediate and irreparable damage that could be caused to Trust
for which it would have no other adequate remedy, Executive agrees that the
foregoing covenants in this Section 9, in addition to and not in limitation of
any other rights, remedies or damages available to Trust at law, in equity or
under this Agreement, may be enforced by Trust in the event of the breach or
threatened breach by Executive, by injunctions and/or restraining orders.

 

(c)                                  It is agreed by the parties that the
covenants contained in this Section 9 impose a fair and reasonable restraint on
Executive in light of the activities and business of Trust on the date of the
execution of this Agreement and the current plans of Trust; but it is also the
intent of Trust and Executive that such covenants be construed and enforced in
accordance with the changing activities, business and locations of Trust and its
affiliates throughout the term of these covenants.

 

(d)                                 It is further agreed by the parties hereto
that, in the event that Executive shall cease to be employed hereunder, and
enters into a business or pursues other activities within twelve months from
such Date of Termination that, at such time, are not in competition with the
Trust or its affiliates or with any business or activity which the Trust or its
affiliates contemplated pursuing, as of the Date of Termination, or similar
activities or business in locations the operation of which, under such
circumstances, does not violate this Section 9 or any of Executive’s obligations
under this Section 9, Executive shall not be chargeable with a violation of this
Section 9 if the Trust or its affiliates subsequently enter the same (or a
similar) competitive business, course of activities or location, as applicable
(except as to business or activities actively contemplated by the Trust at the
Date of Termination).

 

(e)                                  The covenants in this Section 9 are
severable and separate, and the unenforceability of any specific covenant shall
not affect the provisions of any other covenant.  Moreover, in the event any
court of competent jurisdiction shall determine that the scope, time or
territorial restrictions set forth herein are unreasonable, then it is the
intention of the parties that such restrictions be enforced to the fullest
extent that such court deems reasonable, and the Agreement shall thereby be
reformed to reflect the same.

 

(f)                                    All of the covenants in this Section 9
shall be construed as an agreement independent of any other provision in this
Agreement, and the existence of any claim or cause of action of Executive
against Trust whether predicated on this Agreement or otherwise shall not
constitute a defense to the enforcement by Trust of such covenants.  It is
specifically agreed that the duration of the period during which the agreements
and covenants of Executive made in this Section 9

 

9

--------------------------------------------------------------------------------


 

shall be effective shall be computed by excluding from such computation any time
during which Executive is in violation of any provision of this Section 9.

 

(g)                                 Notwithstanding any of the foregoing, if any
applicable law, judicial ruling or order shall reduce the time period during
which Executive shall be prohibited from engaging in any competitive activity
described in Section 9 hereof, the period of time for which Executive shall be
prohibited pursuant to Section 9 hereof shall be the maximum time permitted by
law

 

10.                                 Successors; Binding Agreement.  The rights
and obligations of the parties to this Agreement shall not be assignable or
delegable, except that (i) in the event of the Executive’s death, the personal
representative or legatees or distributees of the Executive’s estate, as the
case may be, shall have the right to receive any amount owing and unpaid to the
Executive hereunder and (ii) the rights and obligations of the Trust hereunder
shall be assignable and delegable in connection with any subsequent merger,
consolidation, sale of all or substantially all of the assets or stock of the
Trust or similar transaction involving the Trust or a successor corporation.

 

11.                                 Additional Payments by the Trust.

 

(a)                                  If it is determined (as hereafter provided)
that any payment or distribution by the Trust to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement, including without limitation
any option, share appreciation right or similar right, or the lapse or
termination of any restriction on or the vesting or exercisability of any of the
foregoing (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision thereto) or to any similar
tax imposed by state or local law, or any interest or penalties with respect to
such excise tax (such tax or taxes, together with any such interest and
penalties, are hereafter collectively referred to as the “Excise Tax”), then
Executive will be entitled to receive an additional payment or payments (a
“Gross-Up Payment”) in an amount such that, after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any Excise Tax, imposed upon the Gross-Up Payment, Executive retains
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.

 

(b)                                 All determinations required to be made under
this Section 11, including whether an Excise Tax is payable by Executive and the
amount of such Excise Tax and whether a Gross-Up Payment is required and the
amount of such Gross-Up Payment, will be made by the Trust’s then current
outside auditors; provided that if that firm is unwilling or unable to provide
such services, the Accounting Firm may be selected by the Trust. The Trust will
direct the Accounting

 

10

--------------------------------------------------------------------------------


 

Firm to submit its determination and detailed supporting calculations to both
the Trust and Executive within 30 calendar days after the date of the change in
control or the date of Executive’s termination of employment, if applicable, and
any other such time or times as may be requested by the Trust or Executive. If
the Accounting Firm determines that any Excise Tax is payable by Executive, the
Trust will pay the required Gross-Up Payment to Executive no later than five
calendar days prior to the due date for Executive’s income tax return on which
the Excise Tax is included. If the Accounting Firm determines that no Excise Tax
is payable by Executive, it will, at the same time as it makes such
determination, furnish Executive with an opinion that he has substantial
authority not to report any Excise Tax on his federal, state, local income or
other tax return. Any determination by the Accounting Firm as to the amount of
the Gross-Up Payment will be binding upon the Trust and Executive. As a result
of the uncertainty in the application of Section 4999 of the Code (or any
successor provision thereto) and the possibility of similar uncertainty
regarding applicable state or local tax law at the time of any determination by
the Accounting Firm hereunder, it is possible that Gross-Up Payments which will
not have been made by the Trust should have been made (an “Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Trust exhausts or fails to pursue its remedies pursuant to
Section 11(f) hereof and Executive thereafter is required to make a payment of
any Excise Tax, Executive shall so notify the Trust, which will direct the
Accounting Firm to determine the amount of the Underpayment that has occurred
and to submit its determination and detailed supporting calculations to both the
Trust and Executive as promptly as possible. Any such Underpayment will be
promptly paid by the Trust to, or for the benefit of, Executive within five
business days after receipt of such determination and calculations.

 

(c)                                  The Trust and Executive will each provide
the Accounting Firm access to and copies of any books, records and documents in
the possession of the Trust or Executive, as the case may be, reasonably
requested by the Accounting Firm, and otherwise cooperate with the Accounting
Firm in connection with the preparation and issuance of the determination
contemplated by Section 11(b) hereof.

 

(d)                                 The federal, state and local income or other
tax returns filed by Executive will be prepared and filed on a consistent basis
with the determination of the Accounting Firm with respect to the Excise Tax
payable by Executive. To the extent the Excise Tax has not been previously
withheld from amounts paid to the Executive, Executive will make proper payment
of the amount of any Excise Tax, and at the request of the Trust, provide to the
Trust true and correct copies (with any amendments) of his federal income tax
return as filed with the Internal Revenue Service and corresponding state and
local tax returns, if relevant, as filed with the applicable taxing authority,
and such other documents reasonably requested by the Trust, evidencing such
payment. If prior to the filing of

 

11

--------------------------------------------------------------------------------


 

Executive’s federal income tax return, or corresponding state or local tax
return, if relevant, the Accounting Firm determines that the amount of the
Gross-Up Payment should be reduced, Executive will within five business days pay
to the Trust the amount of such reduction.

 

(e)                                  The fees and expenses of the Accounting
Firm for its services in connection with the determinations and calculations
contemplated by Sections 11(b) and 11(d) hereof will be borne by the Trust. If
such fees and expenses are initially advanced by Executive, the Trust will
reimburse Executive the full amount of such fees and expenses within five
business days after receipt from Executive of a statement therefore and
reasonable evidence of his payment thereof.

 

(f)                                    Executive will notify the Trust in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Trust of a Gross-Up Payment. Such notification will
be given as promptly as practicable but no later than ten (10) business days
after Executive actually receives notice of such claim and Executive will
further apprise the Trust of the nature of such claim and the date on which such
claim is requested to be paid (in each case, to the extent known by Executive).
Executive will not pay such claim prior to the earlier of (x) the expiration of
the 30-calendar-day period following the date on which he gives such notice to
the Trust and (y) the date that any payment of amount with respect to such claim
is due. If the Trust notifies Executive in writing prior to the expiration of
such period that it desires to contest such claim, Executive will:

 

(i)                                     provide the Trust with any written
records or documents in his possession relating to such claim reasonably
requested by the Trust;

 

(ii)                                  take such action in connection with
contesting such claim as the Trust will reasonably request in writing from time
to time, including without limitation accepting legal representation with
respect to such claim by an attorney competent in respect of the subject matter
and reasonably selected by the Trust;

 

(iii)                               cooperate with the Trust in good faith in
order effectively to contest such claim; and

 

(iv)                              permit the Trust to participate in any
proceedings relating to such claim; provided, however, that the Trust will bear
and pay directly all costs and expenses (including interest and penalties)
incurred in connection with such contest and will indemnify and hold harmless
Executive, on an after-tax basis, for and against any Excise Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
such representation and payment of costs and expenses. Without limiting the
foregoing provisions of this Section 11(f), the

 

12

--------------------------------------------------------------------------------


 

Trust will control all proceedings taken in connection with the contest of any
claim contemplated by this Section 11(f) and, at its sole option, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim (provided that Executive may
participate therein at his own cost and expense) and may, at its option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Trust will determine;
provided, however, that if the Trust directs Executive to pay the tax claimed
and sue for a refund, the Trust will advance the amount of such payment to
Executive on an interest-free basis and will indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax, including
interest or penalties with respect thereto, imposed with respect to such
advance; and provided further, however, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive with
respect to which the contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Trust’s control of any such contested
claim will be limited to issues with respect to which a Gross-Up Payment would
be payable hereunder and Executive will be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

 

(g)                                 If, after the receipt by Executive of an
amount advanced by the Trust pursuant to Section 11(f) hereof, Executive
receives any refund with respect to such claim, Executive will (subject to the
Trust’s complying with the requirements of Section 11(f)) hereof) promptly pay
to the Trust the amount of such refund (together with any interest paid or
credited thereon after any taxes applicable thereto). If, after the receipt by
Executive of an amount advanced by the Trust pursuant to Section 11(f) hereof, a
determination is made that Executive will not be entitled to any refund with
respect to such claim and the Trust does not notify Executive in writing of its
intent to contest such denial or refund prior to the expiration of 30 calendar
days after such determination, then such advance will be forgiven and will not
be required to be repaid and the amount of such advance will offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid pursuant to
this Section 11. If, after the receipt by Executive of a Gross-Up Payment but
before the payment by Executive of the Excise Tax, it is determined by the
Accounting Firm that the Excise Tax payable by Executive is less than the amount
originally computed by the Accounting Firm and consequently that the amount of
the Gross-Up Payment is larger than that required by this Section 11, Executive
shall promptly refund to the Trust the amount by which the Gross-Up Payment
initially made to Executive exceeds the Gross-Up Payment required under this
Section 11.

 

13

--------------------------------------------------------------------------------


 

12.                                 Continued Performance.  Provisions of this
Agreement shall survive any termination of this Agreement if so provided herein
or if necessary or desirable fully to accomplish the purposes of such
provisions, including, without limitation, the obligations of the Executive
under the terms and conditions of Section 8 and Section 9.  Any obligation of
the Trust to make payments to or on behalf of the Executive under Section 7 is
expressly conditioned upon the Executive’s continued performance of the
Executive’s obligations under Section 8 and Section 9.  The Executive recognizes
that, except to the extent, if any, provided in Section 7, the Executive will
earn no compensation from the Trust after the Date of Termination.

 

13.                                 Notice.  For the purposes of this Agreement,
notices, demands and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or (unless otherwise specified) mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

Ralph L. Miller

 

 

 

If to the Trust:

 

Falcon Financial Investment Trust

15 Commerce Road

Stamford, CT 06902

Tel: (203) 967-0000

Fax: (203) 967-1717

 

Attn: Compensation Committee

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

14.                                 Miscellaneous.  No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by the Executive and such officer of
the Trust as may be specifically designated by the Board.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior

 

14

--------------------------------------------------------------------------------


 

or subsequent time.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Connecticut without regard to its conflicts of law
principles.

 

15.                                 Validity.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

16.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall deemed to be in an
original but all of which together will constitute one and the same instrument.

 

17.                                 Disputes.  Any dispute or controversy
arising under or in connection with this Agreement shall, at the Executive’s
sole discretion, be settled exclusively by such judicial remedies as the
Executive may seek to pursue or by arbitration conducted before a panel of three
arbitrators in Stamford, Connecticut  in accordance with the rules of the
American Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that the
Trust shall be entitled to seek a restraining order or injunction in any court
of competent jurisdiction to prevent any continuation of any violation of the
provisions of Section 8 and Section 9 of this Agreement and the Executive hereby
consents that such restraining order or injunction may be granted without the
necessity of the Trust’s posting any bond, and provided further that the
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.  The expense of such
arbitration shall be borne by the Trust.

 

18.                                 Indemnification.  The Trust shall indemnify
and hold Executive harmless to the maximum extent permitted by the laws of the
State of Maryland (and the law of any other appropriate jurisdiction after an a
reincorporation) against judgments, fines, amounts paid in settlement and
reasonable expenses, including attorneys’ fees incurred by Executive, in
connection with the defense of, or as a result of any action or proceeding (or
any appeal from any action or proceeding) in which Executive is made or is
threatened to be made a party by reason of the fact that he is or was an officer
or trustee of the Trust, regardless of whether such action or proceeding is one
brought by or in the right of the Trust to procure a judgment in its favor (or
other than by or in the right of the Trust).  Notwithstanding the foregoing, the
Executive shall not be entitled to be indemnified to the extent he has acted in
bad faith or in manner that constitutes gross negligence or willful or
intentional misconduct.

 

15

--------------------------------------------------------------------------------


 

19.                                 Entire Agreement.  This Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto; and any
prior agreement of the parties hereto in respect of the subject matter contained
herein.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

FALCON FINANCIAL INVESTMENT
TRUST

 

 

Attest:

 

 

 

By:

 

 

By:

/s/ Vernon B. Schwartz

 

 

 

Name:

Vernon B. Schwartz

 

 

Title:

Chief Executive Officer

 

 

 

 

Witness:

 

 

 

By:

 

 

/s/ Ralph L. Miller

 

 

RALPH L. MILLER

 

17

--------------------------------------------------------------------------------